Exhibit Certification pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 and pursuant to Rule 13a-14(a) and Rule 15d-14 under the Securities Exchange Act of 1934 In connectionwith the Quarterly Report Pursuant to Section 13 or 15(d) of the SecuritiesExchangeAct of 1934 on Form 10-QSB of Teliphone Corp.(the "Company") for the period ended March 31, 2008, as filed with the Securities and ExchangeCommission on the date hereof (the "Report"), I, George Metrakos, CEO of the Company, certify, pursuant to 18
